Name: Commission Regulation (EEC) No 3256/88 of 21 October 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/46 Official Journal of the European Communities 22. 10 . 88 COMMISSION REGULATION (EEC) No 3256/88 of 21 October 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3025/88 Q, as last amended by Regulation (EEC) No 3202/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3025/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 22 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988 , p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No-L 250, 9 . 9 . 1988, p. 12. 0 OJ No L 167, 25. 7 . 1972, p. 9 . ( «) OJ No L 197, 26. 7 . 1988 , p. 10 . f) OJ No L 271 , 1 . 10 . 1988 , p. 62. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . O OJ No L 53, 1 . 3 . 1986, p . 47 . (" OJ No L 183, 3 . 7. 1987, p . 18 .(8) OJ No L 284, 19 . 10 . 1988 , p . 28 . 22. 10 . 88 Official Journal of the European Communities No L 289/47 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,580 0,000 19,315 0,580 0,000 19,753 0,580 0,000 19,923 0,580 0,000 20,001 0,580 0,000 19,006 0,580 0,000 19,324 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 45,99 51,30 924,16 137,20 165,75 15,244 11,137 28 393 2 082,21 47,02 52,46 945,24 140,53 169,61 15,614 11,436 29 111 2 145,76 47,42 52,91 953,39 141,75 171,08 15,750 11,538 29 305 2 146,84 47,64 53,12 965,79 146,51 175,13 16,295 12,295 30 785 2 123,36 45,32 50,50 917,74 138,62 166,22 15,417 11,543 29 031 1 918,47 46,32 51,55 933,10 141,04 168,96 15,686 11,670 29 243 1 880,46 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 89,44 2 873,08 0,00 4 209,42 89,44 2 940,59 0,00 4 291,25 89,44 2 957,17 0,00 4 305,10 89,44 2 955,84 0,00 4 298,88 89,44 2 801,23 0,00 4 104,50 89,44 2 810,18 0,00 4 102,18 No L 289/48 Official Journal of the European Communities 22. 10. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 10 = 11 12 1 2 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,080 2,500 21,815 3,080 2,500 22,253 3,080 2,500 22,423 3,080 2,500 22,501 3,080 2,500 21,506 3,080 2,500 21,824 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,89 57,92 1 044,32 155,89 187,64 17,322 12,778 32 386 2 454,21 52,92 59,08 1 065,41 159,22 191,50 17,693 13,077 33 104 2 517,76 53,32 59,53 1 073,55 160,44 192,96 17,829 13,178 33 298 2 518,84 53,54 59,74 1 086,50 165,47 197,24 18,405 13,983 34 873 2 495,36 51,22 57,12 1 038,46 157,58' 18832 17,526 13,230 33 118 2 290,47 52,22 58,17 1 053,81 160,00 191,06 17,796 13,358 33 330 2 252,45 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 474,98 3 258,61 470,02 4 679,44 474,98 3 326,12 470,02 4 761,26 474,98 3 342,70 470,02 4 775,12 . 474,98 3 341,37 470,02 4 768,89 474,98 3 186,76 470,02 4 574,52 474,98 3 195,71 470,02 4 572,19 22. 10 . 88 Official Journal of the European Communities No L 289/49 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 21,702 5,170 0,000 22,000 5,170 0,000 22,298 5,170 0,000 22,274 5,170 0,000 22,491 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,67 57,64 1 038,35 154,13 186,22 17,124 12,508 31 893 2 336,42 52,38 58,43 1 052,66 156,33 188,82 17,370 12,699 32 362 2 370,00 53,08 59,22 1 066,98 158,54 191,42 17,616 12,891 32 761 2 390,61 53,06 59,16 1 075,54 163,02 194,99 18,131 13,659 34 232 2 341,58 53,58. 59,74 1 086,02 164,63 196,89 18,311 13,798 34 574 2 368,02 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 272,72 797,28 3 318,70 797,28 3 353,71 797,28 3 334,76 797,28 3 368,10 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 360,36 6 176,26 0,00 6 416,67 6 230,94 0,00 6 454,11 6 267,30 0,00 6 424,94 6 238,97 0,00 6 466,18 6 279,02 3. Compensatory aids :  in Spain (Pta) 3 223,69 3 268,01 3 303,03 3 28132 3 314,11 4. Special aid :  in Portugal (Esc) 6 176,26 6 230,94 6 267,30 6 238,97 6 279,02 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of die ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 10 1st period 11 2nd period 12 3rd period . 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,074770 2,338790 43,493299 7,078070 8,004210 0,775544 0,653216 1 544,67 170,06400 171,24000 137,03300 2,070700 2,335410 43,497200 7,082810 , 8,009190 0,775749 0,654712 1 550,30 171,37000 172,14700 137,5^900 2,066770 2,332310 . 43,50240d 7,088320 8,015000 0,775780 0,656102 &lt; 1 555,52 172,50700 1 72,99900 138,16600 2,063120 2,328110 43,487300 7,094250 8,023010 0,775898 0,657549 1 560,87 174,03400 173,94800 138,77600 2,063120 2,328110 43,487300 7,094250 8,023010 0,775898 0,657549 1 560,87 174,03400 1 73,94800 138,77600 2,052280 2,317940 43,489400 7,110110 8,047560 0,775630 0,661710 1 575,09 178,82500 176,73400 140,50100